

117 S522 RS: Providing Accountability Through Transparency Act of 2021
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 79117th CONGRESS1st SessionS. 522[Report No. 117–25]IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Lankford (for himself, Ms. Sinema, Mr. Risch, Mr. Johnson, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 21, 2021Reported by Mr. Peters, without amendmentA BILLTo require each agency, in providing notice of a rule making, to include a link to a 100-word plain language summary of the proposed rule.1.Short titleThis Act may be cited as the Providing Accountability Through Transparency Act of 2021.2.Requirement to post a 100-word summary to regulations.govSection 553(b) of title 5, United States Code, is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (3) the following:(4)the Internet address of a summary of not more than 100 words in length of the proposed rule, in plain language, that shall be posted on the Internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov)..June 21, 2021Reported without amendment